Citation Nr: 0919662	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for heart disease to 
include as secondary to service-connected posttraumatic 
stress disorder with alcohol dependence.  

2. Entitlement to service connection for gastroesophageal 
reflux disease to include as secondary to service-connected 
posttraumatic stress disorder with alcohol dependence.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1961 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued a prior denial of service 
connection for heart disease claimed as secondary to service-
connected posttraumatic stress disorder with alcohol 
dependence.  

Regardless of how the RO ruled on the question of reopening 
the claim, the Board must decide the matter on appeal, 
because reopening is a threshold jurisdictional question for 
the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial).  

This matter is also before the Board on appeal of a rating 
decision in November 2006, which denied secondary service 
connection for gastroesophageal reflux disease.    

In February 2006, the Veteran withdrew from his appeal the 
claim for a higher rating for posttraumatic stress disorder.  

The reopened claim of secondary service connection for heart 
disease is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




FINDINGS OF FACT

1. In a rating decision in March 2004, the RO denied the 
claim of service connection for heart disease to include as 
secondary to posttraumatic stress disorder; after the Veteran 
was notified of the adverse determination and of his 
procedural and appellate rights in March 2004, he did not 
appeal the rating decision and the rating decision became 
final by operation of law based on the evidence then of 
record.

2. The additional evidence presented since the rating 
decision in March 2004 by the RO, denying service connection 
for heart disease to include as secondary to posttraumatic 
stress disorder, is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claim of service connection.

3. Gastroesophageal reflux disease was not affirmatively 
shown to have been present in service; gastroesophageal 
reflux disease, first documented after service, is unrelated 
to an injury or disease of service origin; and 
gastroesophageal reflux disease is not causally related to or 
permanently made worse by service-connected posttraumatic 
stress disorder with alcohol dependence.  


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the 
claim of service connection for heart disease to include as 
secondary to posttraumatic stress disorder with alcohol 
dependence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §3.156 (2008).  

2. Gastroesophageal reflux disease was not incurred in 
service and is not proximately due to or aggravated by 
service-connected posttraumatic stress disorder with alcohol 
dependence.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the application to reopen the claim of service connection 
for heart disease is favorable to the Veteran, no further 
action is required to comply with the VCAA.  

As for the claim of service connection for gastroesophageal 
reflux disease as secondary to service-connected 
posttraumatic stress disorder, VCAA compliance is discussed 
below.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2006.  The Veteran was notified of the type of 
evidence to substantiate the claim for secondary service 
connection for gastroesophageal reflux disease, namely, 
medical evidence of a current gastrointestinal disability and 
evidence showing a connection between the gastrointestinal 
disability and service-connected posttraumatic stress 
disorder with alcohol dependence.  Additionally, the Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of a claim 
for service connection).  And no further VCAA notice is 
required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was offered the 
opportunity for a personal hearing, but he declined a 
hearing.  The RO obtained service treatment records and VA 
records.  The Veteran has submitted statements from private 
physicians in support of his claim.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claim.  38 U.S.C.A.§ 5103A(d).  He 
was afforded a VA examination in March 2007 to evaluate his 
gastrointestinal disability.  

After a review of the record, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Heart Disease 

In a rating decision in March 2004, the RO denied service 
connection for a heart disease, claimed as secondary to 
posttraumatic stress disorder, on the basis that there was no 
confirmed diagnosis of posttraumatic stress disorder related 
to service and that there was no medical evidence of a 
current heart condition.  

In a letter, dated in March 2004, the RO notified the Veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the Veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the Veteran did not indicate his disagreement within the time 
allotted, the rating decision by the RO in March 2004 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
March 2004 included the service treatment records, service 
personnel records, records from the Social Security 
Administration, and VA records.

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of heart disease.  Records 
of the Social Security Administration show that in 1997 the 
Veteran was diagnosed with mild depressive disorder and in 
1998 he had atypical angina.  VA records, dated from July 
1999 to September 2003, show a diagnosis of coronary artery 
disease.  

As the unappealed rating decision in March 2004 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.  

In May 2005, the Veteran submitted a statement indicating his 
desire to reopen his claim of service connection for heart 
disease.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in March 2004 includes VA records and statements of 
the Veteran.  

The VA records show that in an April 2005 rating decision the 
RO granted service connection for posttraumatic stress 
disorder, based in part on a VA examination diagnosis of 
posttraumatic stress disorder related to being sexually 
assaulted in service.  VA records, dated from November 2004, 
also show that the Veteran was diagnosed with hypertension 
and coronary artery disease.  The Veteran indicated on his 
substantive appeal in April 2006 and in a statement in July 
2006 statement that his primary healthcare provider at VA 
confirmed that his heart disease was related to posttraumatic 
stress disorder.  



VA records show that in April 2006 the Veteran had questions 
about his heart condition and posttraumatic stress disorder.  
The Veteran submitted medical abstracts and a VA Fact Sheet, 
which discuss posttraumatic stress disorder and indicate that 
a number of studies had found an association between 
posttraumatic stress disorder and poor cardiovascular health.  

In regard to the evidence submitted since the March 2004 
rating decision, the Board finds that the VA medical records 
documenting a diagnosis of hypertension and coronary artery 
disease, together with the fact that service connection for 
posttraumatic stress disorder was established, and that VA 
personnel allegedly related the Veteran's condition to his 
service-connected posttraumatic stress disorder with medical 
studies evidently indicating an association between 
posttraumatic stress disorder and poor cardiovascular health, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, 
that is, evidence of a confirmed diagnosis of posttraumatic 
stress disorder related to service and evidence of a 
diagnosis of a heart condition, the lack of which was the 
basis of the denial of the claim by the RO in the March 2004 
rating decision.  

As the evidence is new and material evidence, the claim of 
service connection for a heart disease claimed as secondary 
to posttraumatic stress disorder is reopened.  

The claim on the merits is discussed in the remand portion of 
the decision. 

II. Gastroesophageal Reflux Disease

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R. § 3.310(a). Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made. As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.  



Factual Background and Analysis 

The Veteran asserts that he has gastroesophageal reflux 
disease due to service-connected posttraumatic stress 
disorder with alcohol dependence.  He maintains that stress 
and alcohol dependency were contributing factors to acid 
reflux.  In support of his claim, he submitted statements by 
two physicians, as well as a VA Fact Sheet concerning 
posttraumatic stress disorder and notation of a study showing 
a relationship between gastrointestinal symptoms and 
posttraumatic stress disorder.  

A review of the service treatment records does not show any 
complaint, clinical finding, or diagnosis of a 
gastrointestinal condition.  The Veteran was discharged from 
service in May 1963.  

After service, VA medical records do not show any complaint 
or diagnosis of a gastrointestinal condition until January 
2001, when the Veteran complained of heartburn, and 
gastroesophageal reflux disease was diagnosed in July 2001.  
Since then, he has also been noted to have esophageal reflux 
disease.  In January 2006, he underwent an 
esophagogastroduodenoscopy, which revealed a large hiatal 
hernia and Barrett's esophagus.  

Private medical records show that in October 2006 the Veteran 
was a new patient seen for gastroesophageal reflux disease.  
The Veteran reported that his symptoms began approximately 
five years previously.  The assessment was chronic esophageal 
reflux, worsened by alcohol intake.  

At the time of a VA gastrointestinal examination in March 
2007, the Veteran reported a 20 year history of dyspepsia, 
heartburn, bloating, and reflux.  The diagnosis was severe, 
longstanding gastroesophageal reflux disorder with Barrett's 
esophagus. 



It is not argued and the record does not support a finding 
that gastroesophageal reflux disease had onset in service or, 
except for posttraumatic stress disorder, is otherwise 
related to an injury, disease, or event of service origin, 
including by continuity of symptomatology or by initial 
diagnosed after service to establish direct service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a), 
(b), or (d). 

As for the question of whether or not the gastroesophageal 
reflux disease was caused or aggravated by the Veteran's 
posttraumatic stress disorder with alcohol dependence, that 
is, secondary service connection, there is competent medical 
evidence for and against the claim. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez, 
22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, supra, the probative 
value of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

The favorable evidence consists of a statement, dated in 
April 2007, of F.C., M.D., who stated that the Veteran had 
posttraumatic stress disorder and that he developed acid 
reflux and gastroesophageal reflux disease that were caused 
by and aggravated by posttraumatic stress disorder, and that 
it was a proven fact that stress can cause excessive acid 
secretion and acid reflux.  

Even though the opinion is expressed in terms that it is a 
"proven fact," that stress can cause excessive acid 
secretion and acid reflux, the opinion is nevertheless a mere 
conclusion without medical analysis, and the opinion is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the opinion against a contrary 
opinion on the question of causation and aggravation in the 
context of secondary service connection which is also of 
record, which will be discussed below. See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (A mere conclusion by 
a medical doctor is insufficient to allow the Board to make 
an informed decision as to what weight to assign the 
opinion.).  

The other favorable evidence is the opinion, dated in 
September 2007, of K.R., M.D., a gastroenterologist, who 
stated that the Veteran was a patient who had been diagnosed 
with chronic reflux and that the severe reflux symptoms 
(underlined here for emphasis not in the physician's opinion) 
were due to posttraumatic stress disorder.  

The physician, who is an expert of gastrointestinal diseases, 
clearly stated that the reflux symptoms were due to 
posttraumatic stress disorder, the physician did not state 
that posttraumatic stress disorder actually caused 
gastroesophageal reflux disease, and as an expert, the 
physician would know the difference between the etiology or 
cause of gastroesophageal reflux disease and the symptoms of 
the disease.  Therefore to the extent, the opinion is offered 
as proof that posttraumatic stress disorder actually caused 
gastroesophageal reflux disease, the Board finds the opinion 
has no probative value as to the cause of gastroesophageal 
reflux disease in relation to posttraumatic stress disorder. 

To the extent that the opinion is offered as proof that 
posttraumatic stress disorder aggravated, that is, made 
worse, gastroesophageal reflux disease, the opinion is 
probative, but the question of aggravation involves more than 
the worsening of symptoms, it also entails a finding that 
there is a permanent increase in the underlying pathology of 
the disease as opposed to temporary worsening of symptoms, 
which the opinion does not address.  

As for the medical evidence against the claim on the question 
of whether or not the gastroesophageal reflux disease was 
caused or aggravated by the Veteran's posttraumatic stress 
disorder with alcohol dependence, on VA examination in March 
2007, the examiner answered the question in the negative, 
stating that it was less likely than not that the 
posttraumatic stress disorder played a role in the 
development or persistent worsening of the gastrointestinal 
condition.  

The VA examiner explained that regardless of whether the 
Veteran had posttraumatic stress disorder, he most likely 
would have had gastroesophageal reflux disease.  The VA 
examiner stated that gastroesophageal reflux disease is an 
intrinsic dysfunction of the gastroesophageal sphincter and 
since the anatomical derangement of the Veteran's hiatal 
hernia was largely responsible for the incompetence of the 
gastroesophageal sphincter, which in turn was responsible for 
the gastroesophageal reflux disease, it was less likely than 
not the posttraumatic stress disorder had played a 
significant role in the development or worsening of the 
gastroesophageal reflux disease.  The examiner stated that 
the hiatal hernia was not related in the least to the 
Veteran's psychological condition.  

As for the Veteran's problematic ingestions, such as 
caffeine, spicy food, and alcohol, the VA examiner remarked 
that these merely brought about reflux symptoms and were not 
the causes of the condition.  The VA examiner also indicated 
that, in the same way, stress and psychological factors of 
anxiety can often manifest in physical symptoms such as 
dyspepsia, but that was not to assert that stress was the 
cause of the gastroesophageal reflux disease, but it was yet 
another factor that led to symptoms of the underlying 
condition and was not itself the etiology of the condition.  



On the question of secondary service connection in the 
context of causation, in comparing the VA physician's opinion 
that it was less likely than not the posttraumatic stress 
disorder had played a significant role in the development of 
gastroesophageal reflux disease to the opinion of F.C., M.D., 
the Board finds that VA physician associated the cause of the 
gastroesophageal reflux disease to a hiatal hernia, and the 
VA physician explained that the anatomical derangement of the 
hiatal hernia, resulting in the incompetence of the 
gastroesophageal sphincter, which caused gastroesophageal 
reflux disease, which was unrelated to posttraumatic stress 
disorder.  

The opinion of F.C., M.D., did not discuss the hiatal hernia, 
an important medical fact, and since the opinion was 
expressed as a mere conclusion, the opinion is not entitled 
to any weight.  And as already discussed, the private 
gastroenterologist did not address causation.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the claim that posttraumatic stress 
disorder caused gastroesophageal reflux disease. 

On the question of aggravation, in comparing the VA 
physician's opinion that it was less likely than not that the 
posttraumatic stress disorder played a role in the persistent 
worsening of the gastrointestinal condition to the opinion of 
F.C., M.D., who stated that it was a "proven fact" that 
stress can cause excessive acid secretion and acid reflux, as 
the private physician's opinion was expressed as a mere 
conclusion, the opinion is not entitled to any weight on the 
question of aggravation, that is, a permanent increase in the 
underlying pathology of gastroesophageal reflux disease as 
opposed to a temporary worsening of symptoms.  

As for the opinion of the private gastroenterologist that the 
reflux symptoms were due to posttraumatic stress disorder, 
the opinion is insufficient to allow the Board to make an 
informed decision as to whether the reflux symptoms were 
aggravated by posttraumatic stress disorder, that is, caused 
a permanent increase in the underlying pathology of the 
disease as opposed to temporary worsening of symptoms, which 
the opinion does not address. 

In light of the foregoing reasons, the Board finds that the 
VA examiner's opinion warrants a greater degree of probative 
weight than the private physicians' opinions.  Accordingly, 
the weight of the medical evidence is against an association 
or link between the current gastroesophageal reflux disease 
and the service-connected posttraumatic stress disorder with 
alcohol dependence on a secondary basis to include by 
causation or by aggravation.

As for the medical article and a VA Fact Sheet concerning 
posttraumatic stress disorder and gastrointestinal disorders, 
the conclusion of the article was that anxiety frequently 
accompanies gastrointestinal disorders without specific 
reference to gastroesophageal reflux disease, and the 
conclusion of the VA Fact Sheet was that more research was 
needed to learn more about gastrointestinal disorders and the 
relationship, if any, to posttraumatic stress disorder.  As 
the article and Fact Sheet are too general to provide 
supporting evidence on the question of secondary service 
connection, pertaining to the questions of causation and 
aggravation, the evidence does not satisfy the nexus element, 
that is, evidence that posttraumatic stress disorder caused 
or aggravated gastroesophageal reflux disease.  See Sacks v. 
West, 11 Vet. App. 314 (1998) (a medical article that 
contained a generic statement regarding a possible link 
between a service-connected disability and another disability 
does not satisfy the nexus element). 

As for the statements of Veteran and his wife attributing s 
gastroesophageal reflux disease to his service-connected 
posttraumatic stress disorder with alcohol dependence, where 
as here the determination involves a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372, (Fed. Cir. 2007).  



Although the Veteran is competent to describe symptoms 
pertaining to his gastrointestinal condition, as a layperson 
he is not shown to be qualified to offer an opinion on the 
question of medical causation.  For this reason, the Board 
rejects his and his wife's statements as competent evidence 
to substantiate the claim that his gastroesophageal reflux 
disease is the result of the service-connected posttraumatic 
stress disorder with alcohol dependence.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as the weight of the evidence is against the 
claim of secondary service connection for gastroesophageal 
reflux disease, as articulated above, the Board finds that 
service connection is not warranted.

As the Board concludes that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
gastroesophageal reflux disease to include as secondary to 
service-connected posttraumatic stress disorder with alcohol 
dependence, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of 
service connection for heart disease to include as secondary 
to posttraumatic stress disorder with alcohol dependence is 
reopened, and to this extent only the appeal is granted.  

Service connection for gastroesophageal reflux disease to 
include as secondary to service-connected posttraumatic 
stress disorder with alcohol dependence is denied.  




REMAND

Prior to considering the claim of service connection for 
heart disease to include as secondary to service-connected 
posttraumatic stress disorder with alcohol dependence on the 
merits, additional evidentiary development under the duty to 
assist, 38 C.F.R. § 3.159(c)(4), is needed.  

As the file does not contain sufficient competent medical 
evidence to decide the claim, the Veteran should be afforded 
a VA examination to ascertain whether there was an 
association or etiological link between his service-connected 
posttraumatic stress disorder and the diagnosed hypertension 
and coronary artery disease. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination by a cardiologist.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
is asked to furnish an opinion with 
supporting rationale as to whether it 
is at least as likely as not that the 
Veteran's heart disease either caused 
by or aggravated by the 
service-connected posttraumatic stress 
disorder with alcohol dependence.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  



Also, the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a worsening 
of symptoms.

2. After completing the above 
development, adjudicate the claim of 
service connection for heart disease to 
include as secondary to service-
connected posttraumatic stress disorder 
with alcohol dependence.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


